Exhibit 10.1
 
 
$1,500,000.00
DEBTOR-IN-POSSESSION CREDIT AND SECURITY AGREEMENT
by and between
VERMILLION, INC.,
As a Debtor and Debtor-in-Possession
and
QUEST DIAGNOSTICS INCORPORATED,
As Lender
Dated as of October 7, 2009
 
 

 



--------------------------------------------------------------------------------



 



Table of Contents

             
 
      Page
Section 1
  DEFINITIONS AND CONSTRUCTION     1  
1.1
  Definitions     1  
1.2
  UCC     9  
1.3
  Construction     9  
1.4
  Exhibits     9  
 
           
Section 2
  LOAN AND TERMS OF PAYMENT     9  
2.1
  Advances     9  
2.2
  Overadvances     10  
2.3
  Interest: Rates, Payments, and Calculations     10  
2.4
  Repayment of Obligations     11  
2.5
  Crediting Payments; Application of Collections     11  
 
           
Section 3
  CONDITIONS; TERM     12  
3.1
  Conditions Precedent to Initial Advance     12  
3.2
  Conditions Precedent to Each Advance     13  
3.3
  Term     14  
3.4
  Effect of Termination     14  
 
           
Section 4
  CREATION OF SECURITY INTERESTS, LIENS     14  
4.1
  Grant of Security Interests and Liens     14  
4.2
  Negotiable Collateral     15  
4.3
  Delivery of Additional Documentation Required     15  
4.4
  Power of Attorney     15  
4.5
  Right to Inspect     16  
 
           
Section 5
  REPRESENTATIONS AND WARRANTIES     16  
5.1
  No Prior Encumbrances     16  
5.2
  Due Organization and Qualification     17  
5.3
  Due Authorization; No Conflict     17  
5.4
  Priority and Liens     17  
5.5
  Further Assurances     18  
5.6
  Information Regarding Collateral     19  
5.7
  Reliance by Lender; Cumulative     19  

 



--------------------------------------------------------------------------------



 



             
 
      Page
Section 6
  AFFIRMATIVE COVENANTS     19  
6.1
  Maintenance of Property     19  
6.2
  Books and Records; Inspection     19  
6.3
  Notices     19  
6.4
  Taxes     20  
6.5
  Insurance     20  
6.6
  No Setoffs or Counterclaims     20  
6.7
  Compliance with Laws     20  
6.8
  Budget     21  
 
           
Section 7
  NEGATIVE COVENANTS     21  
7.1
  Liens     21  
7.2
  Indebtedness     21  
7.3
  No Disposition     22  
7.4
  Mergers/Asset Sales/Asset Purchases     22  
7.5
  No Subsidiaries     22  
7.6
  Conduct of Business     22  
7.7
  Pre-Petition Claims / Budget Compliance     22  
 
           
Section 8
  EVENTS OF DEFAULT     23  
8.1
  Events of Default     23  
8.2
  Exercise of Rights     25  
 
           
Section 9
  LENDER’S RIGHTS AND REMEDIES     26  
9.1
  Rights and Remedies     26  
9.2
  Remedies Cumulative     27  
 
           
Section 10
  TAXES AND EXPENSES     27  
 
           
Section 11
  WAIVERS; INDEMNIFICATION     28  
11.1
  Demand; Protest; etc     28  
11.2
  Lender’s Liability for Collateral     28  
11.3
  Indemnification     28  
 
           
Section 12
  NOTICES     28  
 
           
Section 13
  CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER     29  
 
           
Section 14
  GENERAL PROVISIONS     30  
14.1
  Effectiveness     30  
14.2
  Successors and Assigns     30  

36



--------------------------------------------------------------------------------



 



             
 
      Page
14.3
  Section Headings     30  
14.4
  Interpretation     30  
14.5
  Good Faith     30  
14.6
  Severability of Provisions     30  
14.7
  Amendments, etc     31  
14.8
  Confidentiality     31  
14.9
  Counterparts; Telefacsimile Execution     31  
14.10
  Revival and Reinstatement of Obligations     31  
14.11
  Integration     31  

      Exhibit 1  
Budget
Exhibit 2  
Interim Order
Exhibit 3  
Note
Exhibit 4  
Notice of Borrowing
Exhibit 5  
Strategic Alliance Agreement

37



--------------------------------------------------------------------------------



 



DEBTOR-IN-POSSESSION CREDIT AND SECURITY AGREEMENT
          THIS DEBTOR-IN-POSSESSION CREDIT AND SECURITY AGREEMENT (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is made and entered into as of October 7, 2009, by and between
Vermillion, Inc., a Delaware corporation and a debtor and debtor-in-possession
under Chapter 11 of the Bankruptcy Code (“Borrower”), and Quest Diagnostics
Incorporated, a Delaware corporation (in its capacity as lender hereunder,
“Lender”).
RECITALS
          A. On March 30, 2009 (the “Petition Date”), Borrower filed a voluntary
petition for relief, thereby commencing case no. 09-11091 (CSS) (the “Case”)
pursuant to Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101
et seq. (as in effect for purposes of the Case, the “Bankruptcy Code”), in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) and has continued in possession of its assets and in the management of
its business as a debtor-in-possession pursuant to Sections 1107(a) and 1108 of
the Bankruptcy Code.
          B. Borrower has requested that Lender provide a senior secured
superpriority term loan facility of up to $1,500,000.00 (one million five
hundred thousand dollars) on the terms and conditions set forth herein for
general working capital and corporate purposes of Borrower, in accordance with
the Budget and the Loan Documents as more fully described herein.
          C. Borrower has agreed to secure its obligations hereunder by granting
to Lender security interests in and liens upon all of Borrower’s existing and
after-acquired assets, as more fully described herein.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants hereinafter contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
SECTION 1
DEFINITIONS AND CONSTRUCTION
          1.1 Definitions. As used in this Agreement, the following terms shall
have the following definitions:
          “Accounts” means all of Borrower’s now owned or hereafter acquired
right, title, and interest with respect to “accounts” (as that term is defined
in the UCC), and any and all supporting obligations in respect thereof.
          “Actual Disbursement Amount” means the actual amount of all
disbursements made by Borrower during the relevant period.

-1-



--------------------------------------------------------------------------------



 



          “Actual Receipts Amount” means the actual amount of all receipts
received by Borrower during the relevant Period.
          “Advance” has the meaning set forth in Section 2.1(a) of this
Agreement.
          “Agreement” has the meaning set forth in the introduction to this
Agreement.
          “Authorized Officer” means, as applied to any Person, any individual
holding the position of chairman of the board (if an office), chief executive
officer, president or one of its vice presidents (or the equivalent thereof),
and such Person’s chief financial officer or treasurer.
          “Avoidance Action” means any claim, action or cause of action under
Sections 544, 547, 548 or 550 of the Bankruptcy Code, and proceeds relating
thereof or arising therefrom.
          “Bankruptcy Code” has the meaning set forth in the Recitals to this
Agreement.
          “Bankruptcy Court” has the meaning set forth in the Recitals to this
Agreement.
          “Bankruptcy Orders” means, collectively and each individually, the
Interim Order and the Final Order.
          “Books” means all of Borrower’s now owned or hereafter acquired books
and records including: ledgers; records indicating, summarizing, or evidencing
Borrower’s properties or assets (including the Collateral) or liabilities; all
information relating to Borrower’s business operations or financial condition
and all of its goods or General Intangibles related to such information; and all
computer programs, disc or tape files, printouts, runs, or other computer
prepared information, and the equipment containing such information.
          “Borrower” has the meaning set forth in the introduction to this
Agreement.
          “Budget” means that certain record of expenses and revenue of Borrower
for actual cash revenues, receipts, expenses and disbursements and other
information incurred and received from the Petition Date through August 31, 2009
and forecast of cash revenues, receipts, expenses and disbursements and other
information for the period of four (4) consecutive months beginning on
September 1, 2009, attached hereto as Exhibit 1, and for such periods thereafter
(if any) during the term of this Agreement, in form and substance acceptable to
Lender in its reasonable discretion, as the same may be updated, modified or
supplemented from time to time in accordance with Section 6.9.
          “Budgeted Disbursement Amount” means the line item contained in the
Budget under the heading ‘Total Disbursements’ during the relevant Period of
determination as set forth in the Budget.
          “Budgeted Receipts Amount” means the line item contained in the Budget
under the heading ‘Total Receipts’ during the relevant Period of determination
as set forth in the Budget.

-2-



--------------------------------------------------------------------------------



 



          “Business Day” means any day which is not a Saturday, Sunday, or other
day on which national banks are authorized or required to close.
          “Carve-Out” has the meaning given such term in Section 5.4(a)(iv).
          “Case” has the meaning set forth in the Recitals to this Agreement.
          “Collateral” means all of Borrower’s now owned or hereafter acquired
right, title, and interest in and to each of the following:
               (a) Accounts;
               (b) Books;
               (c) Goods and Equipment;
               (d) General Intangibles (specifically including Intellectual
Property, but excluding rights relating to Avoidance Actions);
               (e) Inventory;
               (f) Investment Property;
               (g) Negotiable Collateral;
               (h) Real Property and fixtures;
               (i) Money or other assets of Borrower that now or hereafter come
into the possession, custody, or control of Lender (other than proceeds of
Avoidance Actions);
               (j) All present and future rights, titles, and interests that
Borrower may now have or be or become entitled to under or by virtue of any
licenses, consents, permits, franchises, variances, certifications and approvals
of governmental agencies and all other similar tangible and intangible property
of Borrower and the proceeds thereof; and
               (k) Proceeds and products, whether tangible or intangible, of any
of the foregoing, including proceeds of insurance covering any or all of the
foregoing, including without limitation any and all Accounts, Books, Equipment,
Fixtures, General Intangibles, Inventory, Investment Property, Negotiable
Collateral, Real Property, money, deposit accounts, or other tangible or
intangible property resulting from the sale, exchange, collection, or other
disposition of any of the foregoing, or any portion thereof or interest therein,
and the proceeds thereof (other than Avoidance Actions and the proceeds
thereof).
          “Cumulative Period” means the period from September 1, 2009 through
the most recent month then ended.
          “Default” has the meaning given such term in Section 3.2(c).

-3-



--------------------------------------------------------------------------------



 



          “Default Interest Rate” means the Non-Default Interest Rate plus six
percent (6%) per annum.
          “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition of any property by any Person (or the granting of any option
or other right to do any of the foregoing), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or
receivables or any rights and claims associated therewith.
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices, Environmental
Permits, or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating to the protection of the environment,
preservation or reclamation of natural resources, the management, release or
threatened release of any Hazardous Material or to health and safety matters.
          “Environmental Permit” means any federal, state, local, provincial, or
foreign permits, licenses, approvals, consents or authorizations required or
issued by any Governmental Authority under or in connection with any
Environmental Law.
          “Equipment” has the meaning given to such term in the UCC.
          “Event of Default” has the meaning set forth in Article 8 hereof.
          “Existing Agreements” means all of the agreements granting security
interests and Liens in property and assets of Borrower to the Existing Lenders,
including without limitation, the following (each of which documents was
executed and delivered by Borrower prior to the Petition Date, as each may have
been amended or modified from time to time): Credit Agreement by and between
Quest Diagnostics Incorporated and Ciphergen Biosystems, Inc. dated July 22,
2005 and Patent Security Agreement by and between Quest Diagnostics Incorporated
and Ciphergen Biosystems, Inc. dated July 22, 2005.
          “Existing Indebtedness” means all Indebtedness and other obligations
incurred by Borrower under the Existing Agreements.
          “Existing Lenders” means the lenders from time to time holding
Existing Indebtedness.
          “Financial Officer” means the chief financial officer, controller,
corporate controller, treasurer or corporate treasurer of Borrower, and shall
include the chief executive officer of the Borrower.
          “Final Order” means an order entered by the Bankruptcy Court in
substantially the form of the Interim Order, with only such modifications
thereto as are satisfactory in form and substance to Lender.
          “General Intangibles” has the meaning given to such term in the UCC.
          “Goods” has the meaning given to such term in the UCC.

-4-



--------------------------------------------------------------------------------



 



          “Governmental Authority” means the government of the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Indebtedness” means, as to any Person at any date, without
duplication, (a) all obligations of such Person for borrowed money, (b) all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (c) all obligations of such Person to
pay the deferred purchase price of property or services, except trade accounts
payable arising in the ordinary course of business and not past due for more
than ninety (90) days after the date on which such trade account was created,
(d) all obligations of such Person as lessee under capital leases, (e) all
Indebtedness of others secured by an encumbrance on any asset of such Person,
whether or not such Indebtedness is assumed by such Person, (f) all Indebtedness
of others guaranteed by such Person and (g) the face amount of all letters of
credit issued for the account of such Person. For all purposes hereof, the
Indebtedness of any person shall include the Indebtedness of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person.
          “Incentive Plan Participants” shall have the meaning set forth in the
Order of the Bankruptcy Court dated June 22, 2009 approving the motion to
approve Borrower’s management incentive plan.
          “Incentive Plan Payments” shall have the meaning set forth in the
Order of the Bankruptcy Court dated June 22, 2009 approving the motion to
approve Borrower’s management incentive plan.
          “Initial Advance” has the meaning set forth in Section 2.1(a) of this
Agreement.
          “Intellectual Property” means all rights, priorities and privileges
relating to intellectual property, whether arising under United States,
multi-national or foreign laws or otherwise, including copyrights, copyright
licenses, patents, patent licenses, trademarks, trademark licenses, applications
for any of the foregoing, software, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.
          “Interim Order” means an interim order under Sections 364 and 365 of
the Bankruptcy Code in substantially the form of Exhibit 2 hereto.

-5-



--------------------------------------------------------------------------------



 



          “Interim Order Entry Date” means the date on which the Interim Order
is entered by the Bankruptcy Court in the Case following a hearing on Borrower’s
motion for approval of this Agreement.
          “Inventory” has the meaning given to such term in the UCC.
          “Investment Property” means all of Borrower’s now owned or hereafter
acquired right, title, and interest with respect to “investment property” as
that term is defined in the UCC, and any and all supporting obligations in
respect thereof.
          “Lender Expenses” means all reasonable costs or expenses (including
taxes, photocopying, notarization, telecommunication and insurance premiums)
required to be paid by Borrower under any of the Loan Documents that are paid or
advanced by Lender including documentation, filing, recording, publication,
appraisal, and search fees assessed, paid, or incurred by Lender in connection
with Lender’s loan to Borrower; costs and expenses incurred by Lender in the
disbursement of funds to Borrower (by wire transfer or otherwise); charges paid
or incurred by Lender resulting from the dishonor of checks; costs and expenses
paid or incurred by Lender to correct any default or enforce any provision of
the Loan Documents, or in gaining possession of, maintaining, handling,
preserving, storing, shipping, selling, preparing for sale, or advertising to
sell the Collateral, or any portion thereof; costs and expenses paid or incurred
by Lender in examining the Books; costs and expenses of third party claims or
any other suit paid or incurred by Lender in enforcing or defending the Loan
Documents; and Lender’s reasonable attorneys fees and expenses incurred in
advising, structuring, drafting, negotiating, reviewing, administering,
amending, terminating, enforcing, defending or concerning the Loan Documents,
irrespective of whether suit is brought, and monitoring and representing
Lender’s interests in connection with the Case; provided, however, that, except
for any costs and expenses incurred by Lender in connection with the enforcement
of its rights under this Agreement and the other Loan Documents upon the
occurrence and during the continuance of an Event of Default, “Lender Expenses”
shall not exceed $25,000 in the aggregate.
          “Lien” means (a) any mortgage, deed of trust, pledge, hypothecation,
security interest, encumbrance, lien or charge of any kind whatsoever, (b) the
interest of a vendor or a lessor under any conditional sale, capital lease or
other title retention agreement (or any financing lease having substantially the
same economic effect as any of the foregoing), (c) in the case of securities,
any purchase option, call or similar right of a third party with respect to such
securities and (d) any other arrangement having the effect of providing
security.
          “Loan” has the meaning set forth in Section 2.1(a) of this Agreement.
          “Loan Documents” means, collectively, this Agreement, the Note, any
other note or notes executed by Borrower and payable to Lender in connection
with the loan(s) extended under this Agreement, any other written agreement or
instrument entered into in connection with this Agreement, the Bankruptcy
Order(s), and any related order of findings issued by the Bankruptcy Court, but
excluding the Existing Agreements and the Strategic Alliance Agreement.
          “Material Adverse Effect” means (a) a material adverse change in, or
effect upon, the operations, business, properties, liabilities (actual or
contingent), or financial condition of

-6-



--------------------------------------------------------------------------------



 



Borrower taken as a whole; (b) a material impairment of the rights and remedies
of Lender under any Loan Document, or of the ability of Borrower to perform its
obligations under any Loan Document to which it is a party; or (c) a material
impairment upon the legality, validity, binding effect or enforceability against
Borrower of any Loan Document to which it is a party; provided, however, that
the filing of the Case and/or the events leading thereto or resulting therefrom
shall not constitute a Material Adverse Effect.
          “Maturity Date” means the earliest of: (a) five (5) months after the
Interim Order Entry Date; (b) the effectiveness of a plan of reorganization or
liquidation (a “Plan”) that is confirmed pursuant to an order entered by the
Bankruptcy Court or any other court having jurisdiction in the Chapter 11 Case,
but in no event shall such date be later than the effective date of such Plan;
(c) the date of the voluntary termination of the commitments under the Loan by
Borrower; or (d) the acceleration of the Loan upon an Event of Default.
          “Maximum Amount” means an amount equal to One Million Five Hundred
Thousand Dollars ($1,500,000.00).
          “Monthly Budgeted Disbursements” means, with respect to any calendar
month period, the aggregate amount of projected cash disbursements by Borrower
set forth in the Budget with respect to such calendar month period.
          “Negotiable Collateral” means all of Borrower’s now owned and
hereafter acquired right, title, and interest with respect to letters of credit,
letter of credit rights, instruments, promissory notes, drafts, documents and
chattel paper (including electronic chattel paper and tangible chattel paper),
and any and all supporting obligations in respect thereof.
          “Net Cash Proceeds” means, in connection with any Disposition of any
property, debt financing or equity financing, the proceeds thereof in the form
of cash or cash equivalents (including any such proceeds received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but only as and when
received), net of any related direct costs, sale and other transaction taxes and
amounts retained/paid to parties having superior rights actually incurred in
connection therewith.
          “Non-Default Interest Rate” means a rate equal to Prime Rate plus one
half percent (0.5%) per annum.
          “Note” means a promissory note to be delivered by Borrower, as maker,
to Lender, as payee, in the form of Exhibit 3 hereto.
          “Notice of Borrowing” means a notice and certification in the form of
Exhibit 4 hereto delivered by Borrower to Lender at least two (2) Business Days
prior to each Advance under this Agreement.
          “Obligations” means all loans, Advances, debts, principal, interest,
fees, expenses, amounts and contingent reimbursement obligations owing to Lender
under this Agreement, the other Loan Documents or pursuant to any other
arrangement between Lender and Borrower relating to the Loan Documents, and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,

-7-



--------------------------------------------------------------------------------



 



and including all interest not paid when due and all Lender Expenses that
Borrower is required to pay or reimburse by the Loan Documents, by law, or
otherwise.
          “Official Creditors’ Committee” means the official committee of
unsecured creditors in the Case appointed by the United States Trustee.
          “Permitted Liens” has the meaning set forth in Section 5.1 hereof.
          “Person” means and includes natural persons, corporations, limited
liability companies, limited partnerships, general partnerships, joint ventures,
trusts, land trusts, business trusts, statutory trusts or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
          “Petition” means the voluntary petition filed by Borrower under
Chapter 11 of the Bankruptcy Code commencing the Case.
          “Petition Date” has the meaning set forth in the Recitals to this
Agreement.
          “Prepayment Date” means the date that is thirty (30) days after the
entry of the Interim Order by the Bankruptcy Court if the Final Order has not
been entered by the Bankruptcy Court prior to the expiration of such thirty
(30) day period.
          “Pre-Petition Payment” means a payment (by way of adequate protection
or otherwise) of principal or interest or otherwise on account of any
pre-petition or pre-filing Indebtedness or trade payables or other pre-petition
or pre-filing claims against Borrower.
          “Prime Rate” means the per annum rate of interest established from
time to time by Bank of America as its Prime Rate.
          “Prior Liens” shall have the meaning given such term in
Section 5.4(a)(iv).
          “Prior Period” means, as of any date of determination, the preceding
one month calendar period.
          “Real Property” means any estates or interests in real property now
owned or hereafter acquired by Borrower and the improvements thereto.
          “Strategic Alliance Agreement” shall mean the Strategic Alliance
Agreement, dated as of July 22, 2005, between Borrower and Lender, as modified,
in the form of Exhibit 5 hereto.
          “Subsequent Advance” has the meaning set forth in Section 2.1(a) of
this Agreement.
          “Superpriority Claim” means a claim, pursuant to Section 364(c)(1) of
the Bankruptcy Code, against Borrower in the Case which is an administrative
expense claim having priority over any and all administrative expenses of the
kind specified in Section 503(b) or 507(b) of the Bankruptcy Code.

-8-



--------------------------------------------------------------------------------



 



          “Termination Date” means the earliest to occur of (i) the Prepayment
Date or (ii) the Maturity Date.
          “UCC” means the Delaware Uniform Commercial Code or the Uniform
Commercial Code as in effect in any other jurisdiction as may be applicable to
the perfection or effect of perfection or non-perfection of Lender’s security
interest in any Collateral or the enforcement of Lender’s rights in Collateral,
each as in effect from time to time.
          “United States Trustee” means the United States Trustee for the
District of Delaware.
          “Variance Report” means a report to be delivered by Borrower to Lender
on or before the 10th day of each calendar month in form and substance
satisfactory to Lender, on a monthly basis (commencing on or before October 10,
2009) containing without limitation, the following: (i) the actual cash receipts
and disbursements on a line item basis for the Prior Period; (ii) the actual
cash receipts and disbursements on a cumulative basis since the Petition Date;
(iii) the dollar amount and percentage variance of such amounts from those set
forth in the Budget for such Prior Period; and (iv) a narrative analysis of
Borrower’s performance for the Prior Period and the variance set forth in clause
(iii) above.
          “Voidable Transfer” has the meaning set forth in Section 14.11 hereof.
          1.2 UCC. Any terms used in this Agreement that are defined in the UCC
shall be construed and defined as set forth in the UCC unless otherwise defined
herein.
          1.3 Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting, and the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Section,
subsection, clause, schedule, and exhibit references are to this Agreement
unless otherwise specified. Any reference in this Agreement or in the Loan
Documents to this Agreement or any of the Loan Documents shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions and supplements thereto and thereof, as applicable.
          1.4 Exhibits. All of the exhibits attached to this Agreement shall be
deemed incorporated herein by reference.
SECTION 2
LOAN AND TERMS OF PAYMENT
          2.1 Advances.
               (a) Provided that no Event of Default has occurred and is
continuing and subject to the terms and conditions of this Agreement, Lender
agrees to loan to Borrower up to the Maximum Amount (the “Loan”). The Loan will
be made in multiple advances. The first advance shall be made within three
(3) Business Days following the Interim Order Entry Date in

-9-



--------------------------------------------------------------------------------



 



an amount provided in the Budget (the “Initial Advance”). Subsequent advances
(“Subsequent Advances” and each of the Subsequent Advances and the Initial
Advance, an “Advance”) shall be made on a bi-weekly basis but no more frequently
than two Advances per month in the amounts set forth in the Budget. If the date
of an Advance is not on a Business Day, such Advance shall be made on the
immediately following Business Day.
               (b) Borrower shall deliver a fully completed and duly executed
Notice of Borrowing to Lender at least two (2) Business Days prior to each
Advance under this Agreement.
               (c) Borrower shall use the Advances provided under this Agreement
solely for the purpose of making disbursements consistent with the Budget or any
variation thereto approved by written consent of Lender in its sole and absolute
discretion.
               (d) Any Advance of Loan proceeds made by Lender hereunder shall
be credited against the Maximum Amount and, for purposes of calculating the
Maximum Amount, no Advance shall be deemed to have been reduced by the amount of
any repayment of any Obligation hereunder. No Advance, once repaid, may be
re-borrowed hereunder.
               (e) Lender shall have no obligation to make any Advances
following the Termination Date.
               (f) Lender shall have no obligation to make Advances hereunder to
the extent that such Advances would cause the principal amount of the loan to
exceed the Maximum Amount.
               (g) Borrower agrees to establish and maintain a single designated
deposit account for the purpose of receiving the proceeds of the Advances
requested by Borrower and made by Lender hereunder. Unless otherwise agreed by
Lender and Borrower, any Advance requested by Borrower and made by Lender
hereunder shall be made by wire transfer to such designated deposit account.
          2.2 Overadvances. If, at any time or for any reason, the principal
amount of the loan owed by Borrower to Lender pursuant to Section 2.1 is greater
than the Maximum Amount, Borrower immediately shall pay to Lender, in cash, the
amount of such excess.
          2.3 Interest: Rates, Payments, and Calculations.
               (a) Interest Rate. Unless an Event of Default has occurred and is
continuing, all interest bearing Obligations shall bear interest at the
Non-Default Interest Rate.
               (b) Default Rate. Upon the occurrence and during the continuance
of an Event of Default, all interest bearing Obligations and, to the extent past
due, all other Obligations shall bear interest at the Default Interest Rate.
               (c) Payments. Interest and fees hereunder (including Lender
Expenses and fees) shall be earned, in full, when such interest or fee is
incurred, and due and payable, in full, in accordance with the Budget or as set
forth herein.

-10-



--------------------------------------------------------------------------------



 



               (d) Compounding. Any interest not paid when due shall be
compounded monthly by becoming a part of the Obligations, and, as part of the
Obligations, such interest thereafter shall bear interest at the rate then
applicable hereunder.
               (e) Intent to Limit Charges to Maximum Lawful Rate. In no event
shall the interest rate or rates payable under this Agreement, plus any other
amounts paid in connection herewith, exceed the highest rate permissible under
any law that a court of competent jurisdiction shall, in a final determination,
deem applicable. Borrower and Lender, in executing this Agreement, intend
legally to agree upon the rate or rates of interest and manner of payment stated
herein; provided, however, that, anything contained herein to the contrary
notwithstanding, if such rate or rates of interest or manner of payment exceeds
the maximum allowable under applicable law, then, ipso facto as of the date of
this Agreement, Borrower is and shall be liable only for the payment of such
maximum as allowed by law, and payment received from Borrower in excess of such
legal maximum, whenever received, shall be applied to reduce the principal
balance of the Obligations to the extent of such excess.
          2.4 Repayment of Obligations.
               (a) Termination Date Payment. Borrower hereby unconditionally
promises to pay to Lender the full amount of the Obligations, including all
outstanding principal and accrued interest under the Note, on the Termination
Date.
               (b) Optional Prepayments. Borrower may at any time and from time
to time prepay the Note, in full or in part, without premium or penalty, upon
irrevocable written notice delivered to Lender at least three (3) Business Days
prior to the date of prepayment.
               (c) Mandatory Prepayments. The Obligations will be required to be
prepaid by Borrower, without penalty or premium, within seven (7) calendar days
of receipt by Borrower, in an amount equal to 100% of the Net Cash Proceeds as a
result of any: (a) asset Dispositions (other than Dispositions permitted under
Section 7.3); (b) debt or equity issued for money borrowed or received;
(c) casualty insurance and/or condemnation receipts; and/or (d) payments
received respecting any tax refunds, deposits, escrows and litigation
settlements; provided, however, that all mandatory prepayments shall be subject
to and net of the Carve-Out.
          2.5 Crediting Payments; Application of Collections. The receipt by
Lender of any wire transfer of funds, check, or other item of payment sent by or
for the account of Borrower shall be applied to provisionally reduce the
Obligations, but shall not be considered a payment on account unless such wire
transfer is of immediately available federal funds and is made to the
appropriate deposit account of Lender or unless and until such check or other
item of payment is honored when presented for payment. Should any check or item
of payment not be honored when presented for payment, then Borrower shall be
deemed not to have made such payment, and interest shall be recalculated
accordingly. Anything to the contrary contained herein notwithstanding, any wire
transfer, check, or other item of payment shall be deemed received by Lender
only if it is received into Lender’s account on or before 2:00 p.m. prevailing
time in New York, New York. If any wire transfer, check, or other item of
payment is received into Lender’s account after 2:00 p.m., it shall be deemed to
have been received by Lender as of the opening of business on the immediately
following Business Day.

-11-



--------------------------------------------------------------------------------



 



SECTION 3
CONDITIONS; TERM
          3.1 Conditions Precedent to Initial Advance. The obligation of Lender
to make the Initial Advance to Borrower under this Agreement is subject to the
fulfillment (or waiver in accordance with Section 14.8) of each of the following
conditions:
               (a) Lender shall have received a certificate from an Authorized
Officer of Borrower attesting to the resolutions of Borrower authorizing
Borrower’s execution and delivery of this Agreement, the Note and the other Loan
Documents, if any, to which Borrower is a party.
               (b) Lender shall have received a duly executed Note from
Borrower.
               (c) All other documents and legal matters relating to the
transactions contemplated by this Agreement shall have been delivered or
executed or recorded, as applicable, and shall be in form and substance
satisfactory to Lender and its counsel.
               (d) Lender shall have received satisfactory evidence of the entry
by the Bankruptcy Court of the Interim Order, which Interim Order (i) shall have
been entered upon an application or motion of Borrower satisfactory in form and
substance to Lender, on such prior notice to such parties as may in each case be
satisfactory to Lender, (ii) shall be in form and substance satisfactory to
Lender, (iii) shall be in full force and effect, and (iv) shall not have been
vacated, stayed, reversed, modified or amended in any respect; and, if the
Interim Order is the subject of a pending appeal in any respect, neither the
making of such Loans nor the performance by Borrower of any of its respective
obligations hereunder or under the Loan Documents or under any other instrument
or agreement referred to herein shall be the subject of a presently effective
stay pending appeal.
               (e) Borrower shall have assumed the Strategic Alliance Agreement
and shall have obtained an order from the Bankruptcy Court approving the
assumption of, and any modifications to, the Strategic Alliance Agreement in
form and substance satisfactory to Lender.
               (f) Prior to or concurrently with the Initial Advance, Borrower
shall have paid to Lender the then unpaid balance of all accrued and unpaid fees
due under and pursuant to this Agreement and the fees and expenses of counsel to
the Lender as to which invoices have been issued.
               (g) All corporate and judicial proceedings and all instruments
and agreements in connection with the transactions among Borrower and Lender
contemplated by this Agreement shall be satisfactory in form and substance to
Lender, and Lender shall have received all information and copies of all
documents and papers, including records of corporate and judicial proceedings,
which Lender may have reasonably requested in connection therewith, such
documents and papers where appropriate to be certified by proper corporate,
governmental or judicial authorities.

-12-



--------------------------------------------------------------------------------



 



               (h) Borrower shall have granted Lender access to and the right to
inspect all reports, audits and other internal information of Borrower relating
to environmental matters, and any third party verification of certain matters
relating to compliance with Environmental Laws reasonably requested by Lender,
and Lender shall be reasonably satisfied that Borrower are in compliance in all
material respects with all applicable Environmental Laws and Environmental
Permits and Borrower has made adequate provision for the costs of maintaining
such compliance.
               (i) Lender shall have received UCC and other customary searches
(including tax liens and judgments) conducted in the jurisdictions in which
Borrower conducts business (dated as of a date reasonably satisfactory to
Lender), reflecting the absence of Liens and encumbrances on the assets of
Borrower other than Liens granted or permitted under the Existing Agreements,
and such other Liens as may be reasonably satisfactory to Lender.
               (j) Borrower shall have furnished to Lender the Budget, in form
and substance acceptable to Lender in accordance with Section 6.9 of this
Agreement, and such Budget shall have been prepared in good faith based upon
assumptions which Borrower believes to be reasonable assumptions. To the
knowledge of Borrower, (i) the Budget sets forth all potential expenses of
Borrower in connection with the Case and (ii) no facts exist that (individually
or in the aggregate) would be reasonably expected to result in any material
change in the Budget.
          3.2 Conditions Precedent to Each Advance. The obligation of Lender to
make each Advance, whether an Initial Advance or a Subsequent Advance, is
subject to the satisfaction (or waiver in accordance with Section 14.7) of the
following conditions precedent:
               (a) Lender shall have received a notice with respect to such
borrowing, as required by Section 2.1(b).
               (b) All representations and warranties contained in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Advance, as though made on and as of such
date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case the same shall remain true and correct
as of such date);
               (c) On the date of each such Advance, no Event of Default which
upon notice or lapse of time or both would constitute an Event of Default shall
have occurred and be continuing (each, a “Default”).
               (d) The Interim Order shall be in full force and effect and shall
not have been stayed, reversed, modified or amended in any respect without the
prior written consent of the Lender. No later than thirty (30) days after the
entry of the Interim Order, the Final Order shall have been entered by the
Bankruptcy Court and shall be in full force and effect, and shall not have been
vacated, stayed, reversed, modified or amended in any respect without the prior
written consent of the Lender. If either the Interim Order or the Final Order is
the subject of a pending appeal in any respect, neither the making of the Loans
nor the performance by the

-13-



--------------------------------------------------------------------------------



 



Borrower of any of their respective obligations under any of the Loan Documents
shall be the subject of a presently effective stay pending appeal.
               (e) Prior to or concurrently with the requested Advance, Borrower
shall have paid to Lender the then unpaid balance of all accrued and unpaid fees
due under and pursuant to this Agreement and the Bankruptcy Orders and fees and
expenses of counsel to Lender as to which invoices have been issued.
          3.3 Term. The term during which Lender will make Advances of Loan
proceeds to Borrower shall, subject to all of the other terms and conditions of
this Agreement, commence with the advancement of the Initial Advance and shall
continue until the Termination Date.
          3.4 Effect of Termination. On the Termination Date, all Obligations
shall become due and payable immediately by Borrower to Lender without notice or
demand. No termination of the period for making Advances hereunder, however,
shall relieve or discharge Borrower of Borrower’s duties, Obligations, or
covenants hereunder, and Lender’s continuing security interests in and liens
upon the Collateral (and all other rights of Lender under the Loan Documents)
shall remain in effect until all Obligations have been fully and finally
discharged.
SECTION 4
CREATION OF SECURITY INTERESTS, LIENS
          4.1 Grant of Security Interests and Liens. Borrower hereby grants to
Lender continuing first priority security interests in and liens upon all
currently existing and hereafter acquired Collateral (excluding Avoidance
Actions) in order to secure prompt repayment of any and all Obligations and in
order to secure prompt performance by Borrower of its covenants and duties under
the Loan Documents (the “DIP Liens”). Lender’s security interests in and liens
upon the Collateral shall attach to all Collateral without further act on the
part of Lender or Borrower. The security interests and liens granted herein are
in addition to, and not in limitation of, any and all security interests in and
liens upon the Collateral granted to Lender pursuant to the terms of the
Bankruptcy Order(s). Notwithstanding anything to the contrary contained herein,
Lender’s security interests in the Collateral are subordinate to any Carve-Out
expenses; provided, that no portion of the Carve-Out may be utilized to fund
prosecution or assertion of any claims against Lender (it being understood that,
in the event of the liquidation of Borrower’s estate, the amount of the
Carve-Out shall be funded into a segregated account prior to the making of
distributions), including but not limited to: (a) interferences with enforcement
of Lender’s rights against any Collateral after any Event of Default under the
Loan Documents; (b) objection to or contesting the validity, extent, amount,
perfection, priority, or enforceability of the obligations under the Loan
Documents, and the DIP Liens; (c) objection to or contesting the validity,
extent, amount, perfection, priority, or enforceability of the obligations,
security interests and liens created under that certain Credit and Patent
Security Agreement, dated July 22, 2005, between Borrower and Lender (“Lender
Prepetition Liens”); and (d) any assertion or prosecution of any claim against
Lender or the Collateral, including any claim under Section 506(c) of the
Bankruptcy Code.

-14-



--------------------------------------------------------------------------------



 



          4.2 Negotiable Collateral. In the event that any Collateral, including
proceeds, is evidenced by or consists of Negotiable Collateral, Borrower shall,
immediately upon the request of Lender, endorse and assign such Negotiable
Collateral to Lender and deliver physical possession of such Negotiable
Collateral to Lender.
          4.3 Delivery of Additional Documentation Required. Borrower shall at
any time upon the request of Lender execute and deliver to Lender all financing
statements, continuation financing statements, fixture filings, security
agreements, chattel mortgages, lease assignments and/or lease mortgages, real
property mortgages, pledges, assignments, endorsements of certificates of title,
applications for title, affidavits, reports, notices, consents, schedules of
accounts, letters of authority, and all other documents that Lender may
reasonably request, in form satisfactory to Lender, to perfect and continue
perfected Lender’s security interests in and liens upon the Collateral, in order
to fully consummate all of the transactions contemplated hereby and under the
other the Loan Documents, and if an Event of Default shall occur, to allow
Lender to fully exercise all of its rights in and liens upon the Collateral.
Nothing herein shall limit the effect of the Bankruptcy Order(s).
          4.4 Power of Attorney. Subject to Lender obtaining relief from stay
from the Bankruptcy Court to exercise the rights described herein to the extent
necessary, Borrower hereby irrevocably makes, constitutes, and appoints Lender
(and any agents designated by Lender) as Borrower’s true and lawful attorney,
with power to: (a) if Borrower refuses to, or fails timely to execute and
deliver any of the documents described in Section 4.3, sign the name of Borrower
on any of the documents described in Section 4.3 or on any other similar
documents to be executed, recorded, or filed in order to perfect or continue the
perfection of Lender’s security interests in and liens upon the Collateral;
(b) at any time that an Event of Default has occurred and is continuing, sign
Borrower’s name on any invoice or bill of lading relating to any account, drafts
against account debtors, schedules and assignments of accounts, verifications of
accounts, and notices to account debtors; (c) send requests for verification of
accounts; (d) prosecute, maintain and protect Borrower’s Intellectual Property;
(e) at any time that an Event of Default has occurred and is continuing, endorse
Borrower’s name on any checks, notices, acceptances, money orders, drafts, or
other item of payment or security that may come into Lender’s possession; (f) at
any time that an Event of Default has occurred and is continuing, assemble and
dispose of the Collateral (including Borrower’s Intellectual Property), by sale,
license or otherwise and to execute any and all necessary documents in
connection therewith; (g) at any time that an Event of Default has occurred and
is continuing, notify the post office authorities to change the address for
delivery of Borrower’s mail to an address designated by Lender, to receive and
open all mail addressed to Borrower, and to retain all mail relating to the
Collateral or the inventory and forward all other mail to Borrower; (h) at any
time that an Event of Default has occurred and is continuing, make, settle, and
adjust all claims under Borrower’s policies of insurance and make all
determinations and decisions with respect to such policies of insurance; (i) at
any time that an Event of Default has occurred and is continuing, settle and
adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Lender determines to be reasonable,
and Lender may cause to be executed and delivered any documents and releases
which Lender determines to be necessary; and (j) at any time that an Event of
Default has occurred and is continuing and Lender is pursuing remedies under
Section 9.1, if Borrower refuses to, or fails timely to execute and deliver any
of the necessary or appropriate documents, cause Borrower’s clearance or
standing as registrant,

-15-



--------------------------------------------------------------------------------



 



petitioner and/or applicant and/or other status as Borrower may obtain from the
FDA for the OVA-1 test to be assigned and/or transferred to Lender. The
appointment of Lender as Borrower’s attorney, and each and every one of Lender’s
rights and powers, being coupled with an interest, is irrevocable until all of
the Obligations have been fully and finally repaid and performed and Lender’s
obligation to extend credit hereunder is terminated.
          4.5 Right to Inspect. Lender shall have the right, from time to time
hereafter, to inspect Borrower’s Books and to inspect the Collateral in order to
verify Borrower’s financial condition or the amount, quality, value, condition
of, or any other matter relating to, the Collateral. Lender shall give Borrower
reasonable notice before conducting any such inspection, which notice shall be
no less than twenty-four (24) hours.
          4.6 Lender Prepetition Liens and Existing Indebtedness. Lender’s
Prepetition Liens are hereby deemed valid, enforceable, perfected, and senior in
priority, scope and extent as of the Petition Date as granted under that certain
Credit and Patent Security Agreement, dated July 22, 2005, between Borrower and
Lender. Lender’s Existing Indebtedness is hereby deemed an allowed secured claim
in the Case.
SECTION 5
REPRESENTATIONS AND WARRANTIES
          Borrower represents and warrants to Lender as follows:
          5.1 No Prior Encumbrances. Borrower has good and indefeasible title to
the Collateral, subject only to the following interests existing as of the
Petition Date (which in the aggregate shall be construed as “Permitted Liens”):
(a) liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith; (b) liens
of carriers, warehousemen, mechanics, materialmen, vendors, and landlords
incurred in the ordinary course of business for sums not overdue, payable
without penalty or being contested in good faith; (c) deposits under workers’
compensation, unemployment insurance and social security laws or to secure the
performance of bids, tenders, contracts or leases, or to secure statutory
obligations of surety or appeal bonds or to secure indemnity, performance or
other similar bonds in the ordinary course of business; (d) easements,
reservations, rights of way, restrictions, minor defects or irregularities in
title and other similar charges or encumbrances affecting real property in a
manner not materially or adversely affecting the value or use of such property;
(e) liens securing obligations under a capital lease if such liens do not extend
to property other than the property leased under such capital lease, and any
accessions, replacements, substitutions and proceeds (including insurance
proceeds) thereof or thereto; (f) liens upon any equipment to secure the
purchase price of such equipment or Indebtedness incurred solely for the purpose
of financing the acquisition of such equipment, so long as such lien extends
only to the equipment financed, and any accessions, replacements, substitutions
and proceeds (including insurance proceeds) thereof or thereto; and (g) liens in
favor of Lender.
          5.2 Due Organization and Qualification. Borrower is duly organized and
existing and in good standing under the laws of the state of its formation and
qualified and licensed to do business in, and in good standing in, any state
where the failure to be so licensed

-16-



--------------------------------------------------------------------------------



 



or qualified could reasonably be expected to have a material adverse effect on
the value of the Collateral to Lender.
          5.3 Due Authorization; No Conflict. The execution, delivery, and
performance of the Loan Documents are within Borrower’s corporate powers, have
been duly authorized, and are not in conflict with nor constitute a breach of
any provision contained in Borrower’s certificate of incorporation, bylaws, or
other organizational documents, as in effect on the date hereof or the date of
any Advance of Loan proceeds by Lender hereunder, nor will they constitute an
event of default under any material agreement to which Borrower is a party or by
which its properties or assets may be bound.
          5.4 Priority and Liens.
               (a) Upon the entry of the Interim Order (and the Final Order, as
applicable), the Obligations:
          (i) shall at all times constitute a Superpriority Claim in the Case;
          (ii) pursuant to Section 364(c)(2) of the Bankruptcy Code, shall at
all times be secured by a perfected first priority Lien on all property of
Borrower’s estate in the Case that as of the Petition Date were not subject to
valid, perfected and non-avoidable Liens, including, without limitation, all
present and future accounts receivable, inventory, general intangibles, chattel
paper, real property, leaseholds, fixtures, machinery and equipment, deposit
accounts, patents, copyrights, trademarks, trade names, rights under license
agreements and other intellectual property, capital stock of any Subsidiaries of
Borrower or any Guarantors;
          (iii) pursuant to Section 364(c)(3) of the Bankruptcy Code, shall be
secured by a perfected junior Lien upon all property of Borrower (other than the
property that as of the Petition Date were subject to existing Liens that
secured the obligations of Borrower under the Existing Agreements and Liens that
are junior to such existing Liens under the Existing Agreement, as to which the
Lien in favor of Lender will be as described in clause (iv) of this sentence)
that is subject to valid, perfected and non-avoidable Liens in existence on the
Petition Date or to valid Liens in existence as of the Petition Date that are
perfected subsequent to the Petition Date as permitted by Section 546(b) of the
Bankruptcy Code or to Permitted Liens, junior to such valid, perfected and
non-avoidable Liens, valid and subsequently perfected Liens or Permitted Liens;
          (iv) pursuant to Section 364(d)(1) of the Bankruptcy Code, shall be
secured by a perfected first priority, senior priming Lien on all of the
tangible and intangible property of Borrower (including without limitation, such
property of Borrower referred to in clause (ii) of this sentence and the
proceeds thereof) that as of the Petition Date was subject to existing Liens
that secured Borrower’s pre-petition or pre-filing Indebtedness under the
Existing Agreements

-17-



--------------------------------------------------------------------------------



 



and Liens that are junior to such existing Liens (but subject to any Liens in
existence as of the Petition Date to which the Liens being primed hereby are
subject or become subject subsequent to the Petition Date as permitted by
Section 546(b) of the Bankruptcy Code (such Liens to which the primed Liens are
subject, collectively the “Prior Liens”)) and any Liens granted after the
Petition Date to provide adequate protection in respect of the Existing
Agreements, senior to all of such Liens; provided, that the Liens and claims
granted to Lender in the preceding clauses (i) to (iv) shall be subject to
(w) Avoidance Actions (x) in the event of the occurrence and during the
continuance of an Event of Default or an event that would constitute an Event of
Default with the giving of notice or lapse of time or both, the payment of the
collective allowed and unpaid professional fees and disbursements incurred by
Borrower and the Official Creditors Committee in the Case in an aggregate amount
not to exceed $150,000.00, but in each case, solely to the extent such allowed
and unpaid professional fees are incurred in accordance with the Budget (plus
all unpaid professional fees and disbursements incurred prior to the occurrence
of an Event of Default or an event that would constitute an Event of Default
with the giving of notice or lapse of time or both to the extent such
professional fees and disbursements are incurred in accordance with the Budget
and are allowed by the Bankruptcy Court at any time), (y) allowed Incentive Plan
Payments to Incentive Plan Participants in an aggregate amount not to exceed
$150,000.00, and (z) the payment of unpaid fees pursuant to 28 U.S.C. §
1930(a)(6) and to the Clerk of the Bankruptcy Court ((w),(x),(y) and (z),
collectively, the “Carve-Out”); provided, further, that no portion of the
Carve-Out may be utilized to fund prosecution or assertion of any claims against
Lender (it being understood that, in the event of the liquidation of Borrower’s
estate, the amount of the Carve-Out shall be funded into a segregated account
prior to the making of distributions).
               (b) Upon the entry of the Interim Order (and the Final Order, as
applicable), the provisions of the Loan Documents and the Bankruptcy Orders are
effective to create in favor of Lender a legal, valid, perfected and enforceable
lien in all right, title and interest of Borrower in the Collateral described
herein, therein and in the Bankruptcy Orders (having the priority provided for
herein, therein and in the Bankruptcy Orders).
          5.5 Further Assurances. Borrower agrees that it will, at its own
expense, promptly execute and deliver to Lender, or cause to be executed and
delivered to Lender, on reasonable request by Lender, all such other and further
documents, agreements and instruments necessary to satisfy the obligations of
Borrower under the Loan Documents or under any of the documents arising from the
Loan Documents, to effect any registrations or filings reasonably required by
Lender or to use commercially reasonable efforts to obtain any consents
reasonably required by Lender.
          5.6 Information Regarding Collateral. Borrower will furnish to Lender
prompt written notice of any change (a) in Borrower’s corporate name (including,
without limitation, any additional corporate name), (b) in the jurisdiction of
incorporation or organization of Borrower, (c) in Borrower’s organizational
identification number or (d) in the jurisdiction(s) in which Borrower chief
executive office and domicile is (are) located. Borrower agrees not to

-18-



--------------------------------------------------------------------------------



 



effect or permit any change (or addition) referred to in the preceding sentence
unless all filings have been made under the UCC or otherwise that are required
in order for Lender to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral (or Borrower
shall have furnished to Lender any such documentation necessary to effectuate
the foregoing).
          5.7 Reliance by Lender; Cumulative. Each warranty and representation
contained in this Agreement automatically shall be deemed repeated with each
Advance in a manner consistent with Section 3.2(b) and shall be conclusively
presumed to have been relied upon by Lender regardless of any investigation made
or information possessed by Lender. The warranties and representations set forth
herein shall be cumulative and in addition to any and all other warranties and
representations that Borrower now or hereafter shall give, or cause to be given,
to Lender pursuant to the terms and conditions of any Loan Document.
          5.8 Covenants Relating to Intellectual Property Collateral. The
covenants in Sections 5(j), 5(k) and 5(l) contained in the Patent Security
Agreement by and between Quest Diagnostics Incorporated and Ciphergen
Biosystems, Inc. dated July 22, 2005 are hereby incorporated by reference.
SECTION 6
AFFIRMATIVE COVENANTS
          Borrower covenants and agrees that, so long as any credit hereunder
shall be available and until payment in full of the Obligations, and unless
Lender shall otherwise consent in writing, Borrower shall do all of the
following:
          6.1 Maintenance of Property. Borrower shall maintain and keep the
Collateral in good condition, repair and working order, ordinary wear and tear
excepted, and will not commit or permit any waste or unreasonable depreciation.
Borrower will not alter, remove, or demolish any Collateral without Lender’s
prior written consent, except as may be required by law or in the ordinary
course of business or with respect to Collateral that is worn out, obsolete or
of inconsequential value.
          6.2 Books and Records; Inspection. Borrower shall keep proper books of
records and account in which full, complete and correct entries in conformity
with all material requirements of law shall be made of all dealings and
transactions in relation to its business and activities and shall permit
representatives of Lender, upon reasonable notice to visit and inspect any of
its properties and examine and, to the extent reasonable, make abstracts from
and copies of any of its books and records, including, without limitation, in
connection with any appraisal.
          6.3 Notices. Borrower shall give prompt notice to Lender of:
               (a) The occurrence of any Event of Default or any event that,
with the passage of time or the giving of notice, will constitute an Event of
Default;
               (b) Any litigation or proceeding affecting Borrower (i) in which
the amount involved is $100,000 or more, whether or not covered by insurance,
(ii) in which

-19-



--------------------------------------------------------------------------------



 



injunctive or similar relief is sought, (iii) that directly relates to any Loan
Document or (iv) that could reasonably be expected to have a Material Adverse
Effect;
               (c) The receipt by Borrower of notice of violation of any
environmental law, rule or regulation (i) that is reasonably likely to result in
costs to correct or remedy the violation, fines or penalties of $100,000 or more
or (ii) that could reasonably be expected to have a Material Adverse Effect; and
               (d) Any development or event that has had or could reasonably be
expected to have a Material Adverse Effect on (a) the business, property,
operations, condition (financial or otherwise), performance or prospects of
Borrower, (b) the value or condition of the Collateral or (c) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of Lender hereunder or thereunder.
          6.4 Taxes. Except as otherwise provided by a confirmed plan of
reorganization or liquidation, all assessments and taxes (other than taxes or
assessments that are subject of a bona fide protest), whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Borrower
or its property have been paid, and shall hereafter be paid in full, before
delinquency or before the expiration of any extension period, in each case, to
the extent required under the Bankruptcy Code.
          6.5 Insurance.
               (a) Borrower, at its expense, shall keep the Collateral insured
against loss or damage by fire, theft, explosion, and all other hazards and
risks, and in such amounts as have been historically maintained. Borrower also
shall maintain liability insurance relating to Borrower’s ownership and use of
the Collateral, as well as insurance against larceny, embezzlement, and criminal
misappropriation in such amounts as have been historically maintained.
               (b) All such policies of insurance shall be in such form, with
such companies, and in such amounts as have been historically maintained. Upon
request from Lender, Borrower shall deliver to Lender certified copies of such
policies of insurance and evidence of the payment of all premiums therefor. All
proceeds payable under any policy of insurance in respect of the Collateral
shall be payable to Lender to be applied on account of the Obligations.
          6.6 No Setoffs or Counterclaims. Except as otherwise provided by
applicable law, all payments hereunder and under the other Loan Documents, if
any, made by or on behalf of Borrower shall be made without setoff or
counterclaim and free and clear of, and without deduction or withholding for or
on account of, any federal, state, or local taxes.
          6.7 Compliance with Laws. Except as otherwise provided under the
Bankruptcy Code, Borrower shall comply with the requirements of all applicable
laws, rules, regulations, and orders of any governmental authority, other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, would not have and could not reasonably be expected to have
a material adverse effect on the value of the Collateral to Lender.

-20-



--------------------------------------------------------------------------------



 



          6.8 Budget.
               (a) The use of the Loans by Borrower under this Agreement and the
other Loan Documents shall be limited in accordance with the Budget. The Budget
shall be updated, modified or supplemented by Borrower from time to time, but in
any event not less than on a monthly basis (with the delivery to Lender on or
before the 10th day of each calendar month). To the extent any such updated,
modified or supplemented Budget shall contain material variations from the
Budget then most recently delivered to Lender, such material variations shall be
approved by Lender in its reasonable discretion. Each Budget delivered to Lender
shall be accompanied by such supporting documentation as reasonably requested by
Lender. Each Budget shall be certified by a Financial Officer of Borrower and
prepared in good faith based upon assumptions which Borrower believes to be
reasonable and satisfactory to Lender. For purposes of this Section 6.8(a), a
“material variation” shall mean a variation in the Budget in excess of the
maximum variances then permitted under Section 7.7(b).
               (b) Borrower shall deliver to Lender on a monthly basis on or
before the 10th day of each calendar month a compliance certificate, in form and
substance satisfactory to Lender, signed by a Financial Officer of Borrower
certifying that (x) Borrower is in compliance with the covenants contained in
Section 7.7 and (y) no Default has occurred or, if such a Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, together with (A) a comparison for
the Prior Period of the Actual Receipts Amount and Actual Disbursement Amount
for such Prior Period to the Budgeted Receipts Amount and Budgeted Disbursement
Amount for such Prior Period, respectively, and (B) a cumulative comparison for
the Cumulative Period of the Actual Receipts Amount and Actual Disbursement
Amount for such Cumulative Period to the Budgeted Receipts Amount and Budgeted
Disbursement Amount for such Cumulative Period, respectively, each of which
shall be prepared by a Financial Officer of Borrower as of the last day of the
Prior Period or the Cumulative Period, as applicable, and shall be in form and
substance satisfactory to Lender in its sole discretion. Borrower shall also
deliver to Lender on a monthly basis, a Variance Report.
SECTION 7
NEGATIVE COVENANTS
          Borrower covenants and agrees that, so long as any credit hereunder
shall be available and until payment in full of the Obligations, and unless
Lender shall otherwise consent in writing, Borrower shall perform all covenants
in this Section 7.
          7.1 Liens. Borrower shall not incur, create, assume or suffer to exist
any Lien on any asset of Borrower, now owned or hereafter acquired by Borrower,
other than Permitted Liens.
          7.2 Indebtedness. Borrower shall not contract, create, incur, assume
or suffer to exist any Indebtedness, except for: (i) Indebtedness under the Loan
Documents; (ii) Indebtedness incurred prior to the Petition Date (including
existing capitalized leases listed on Schedule G); (iii) Indebtedness owed to
any bank in respect of any overdrafts and related liabilities arising from
treasury, depository and cash management services or in connection with

-21-



--------------------------------------------------------------------------------



 



any automated clearing house transfers of funds; provided, that, such
Indebtedness is repaid in full within two Business Days; and (iv) other
Indebtedness of Borrower in an aggregate principal amount not to exceed $50,000
at any time outstanding without the prior written consent of the Lender.
          7.3 No Disposition. Borrower shall not Dispose of any assets, except
for (i) sales of inventory, fixtures and equipment in the ordinary course of
business, (ii) Dispositions of surplus, obsolete, negligible or uneconomical
assets, without the prior written consent of Lender.
          7.4 Mergers/Asset Sales/Asset Purchases. Borrower shall not (i) become
party to a merger or consolidation, (ii) effect any sale of all or substantially
all of Borrower’s assets, (iii) purchase assets other than in the ordinary
course of business, (iv) make any changes in the corporate structure or identity
of Borrower or (v) enter into any agreement to do any of the foregoing without
the prior written consent of Lender.
          7.5 No Subsidiaries. Borrower shall not form, or cause to be formed,
any subsidiary of Borrower.
          7.6 Conduct of Business. From and after the date hereof, Borrower
shall not engage in any business other than (i) business engaged in by Borrower
on the date hereof and similar or related businesses, and (ii) such other lines
of business as may be consented to by Lender.
          7.7 Pre-Petition Claims / Budget Compliance.
               (a) Payment of Pre-Petition Claims. Borrower shall not make
payments to creditors other than Lender in respect of prepetition Indebtedness
except for: (i) amounts previously approved by the Bankruptcy Court and already
paid or (ii) amounts approved by Lender in writing and by the Bankruptcy Court,
which in each case (described in clause (i) or (ii)) shall be included in any
Budget delivered under Section 6.9 of this Agreement.
               (b) Budget Compliance.
          (i) Unless permitted by Lender, Borrower shall not make any cash
disbursement if, after giving effect thereto: (A) the aggregate cash
disbursements (other than for Lender Expenses) by Borrower during each monthly
period would exceed the product of: (x) the aggregate of the Monthly Budgeted
Disbursements for such monthly period times (y) one hundred and ten percent
(110%); or (B) the aggregate cash disbursements (other than for Lender Expenses)
by Borrower in respect of any one line item contained in the Budget (for
disbursements) during each monthly period would exceed the greater of (1) the
product of: (x) the aggregate of the disbursements for such line item for such
monthly period times (y) one hundred and ten percent (110%), and (2) $1,000.
          (ii) Unless permitted by Lender, Borrower shall not permit the Actual
Receipts Amount for any monthly period shown in the Budget to be less than
ninety percent (90%) of the Budgeted Receipts Amount for such monthly period and
(B) Borrower shall not permit the cumulative aggregate of the Actual

-22-



--------------------------------------------------------------------------------



 



Receipts Amount from September 1, 2009 through such monthly period to be less
than ninety percent (90%) of the Budgeted Receipts Amount from September 1, 2009
through such monthly period.
SECTION 8
EVENTS OF DEFAULT
          8.1 Events of Default. The happening of any of the following events
and the continuance thereof beyond the applicable grace period, if any, shall
constitute an event of default under this Agreement (each, an “Event of
Default”):
               (a) any representation or warranty made by Borrower in this
Agreement or in any Loan Document or any statement or representation made in any
report, financial statement, certificate or other document furnished by Borrower
to Lender under or in connection with this Agreement, taken as a whole together
with all such statements or representations, shall prove to have been false or
misleading in any material respect when made or delivered; or
               (b) any default shall be made in the payment of any (i) fees,
interest on the Loans or other amounts payable hereunder when due (other than
amounts set forth in clause (ii) hereof) or (ii) principal of the Loans, when
and as the same shall become due and payable, whether at the due date thereof
(including the Prepayment Date) or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise; or
               (c) any default shall be made by Borrower in the due observance
or performance of any covenant, condition or agreement contained in Section 7
hereof; or
               (d) Borrower shall fail to deliver the Budget or Variance Report
when due and such default shall continue unremedied for more than three Business
Days; or
               (e) any default shall be made by Borrower in the due observance
or performance of any other covenant, condition or agreement to be observed or
performed pursuant to the terms of this Agreement, any of the Bankruptcy Orders
or any of the other Loan Documents, including compliance with the Budget, and
such default shall continue unremedied for more than 10 days; or
               (f) the Case shall be dismissed or converted to a case under
Chapter 7 of the Bankruptcy Code or Borrower shall file a motion or other
pleading seeking the dismissal of the Case under Section 1112 of the Bankruptcy
Code or otherwise; a trustee under Chapter 7 or Chapter 11 of the Bankruptcy
Code, a responsible officer or an examiner with enlarged powers relating to the
operation of the business (powers beyond those set forth in Section 1106(a)(3)
and (4) of the Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code
shall be appointed in the Case and the order appointing such trustee,
responsible officer or examiner shall not be reversed or vacated within 30 days
after the entry thereof; or an application shall be filed by Borrower for the
approval of any other Superpriority Claim or other charge of any kind (other
than the Carve-Out) in the Case which is pari passu with or senior to the claims
of Lender against Borrower hereunder, or there shall arise or be granted any
such pari passu or senior Superpriority Claim or other charge of any kind; or

-23-



--------------------------------------------------------------------------------



 



               (g) the Bankruptcy Court shall enter an order or orders granting
relief from the automatic stay applicable under Section 362 of the Bankruptcy
Code, as may be extended from time to time, granting relief, to the holder or
holders of any security interest other than Lender to permit foreclosure (or the
granting of a deed in lieu of foreclosure or the like) or any other enforcement
of security on any assets of Borrower which have a value in excess of $50,000 in
the aggregate; or
               (h) a Material Adverse Effect shall occur; or
               (i) any material provision of any Loan Document, the Strategic
Alliance Agreement or Order shall, for any reason, cease to be valid and binding
on Borrower, or Borrower shall so assert in any pleading filed in any court; or
               (j) an order of the Bankruptcy Court shall be entered reversing,
staying for a period in excess of 10 days, vacating or (without the written
consent of the Lender) otherwise amending, supplementing or modifying any of the
Bankruptcy Orders in a manner that is adverse to Lender; or
               (k) any judgment or order in excess of $50,000 (exclusive of any
judgment or order the amounts of which are fully covered by insurance (less any
applicable deductible) and as to which the insurer has acknowledged its
responsibility to cover such judgment or order) as to any post-petition or
post-filing obligation shall be rendered against Borrower and the enforcement
thereof shall not have been stayed; or
               (l) any non-monetary judgment or order with respect to a
post-petition or post-filing event shall be rendered against Borrower which has
or could reasonably be expected to have a Material Adverse Effect; or
               (m) except as permitted by the Bankruptcy Orders or as otherwise
agreed to by Lender, Borrower shall make any Pre-Petition Payment other than
Pre-Petition Payments previously authorized by the Bankruptcy Court; or
               (n) it shall be determined (whether by the Bankruptcy Court or by
any other judicial or administrative forum) that Borrower is liable for the
payment of claims arising out of any failure to comply (or to have complied)
with applicable Environmental Laws and Environmental Permits, the payment of
which has or could reasonably be expected to have a Material Adverse Effect, and
the enforcement thereof shall not have been stayed; or
               (o) Borrower or is enjoined, restrained, or in any way prevented
by court order from continuing to conduct all or any material part of its
business; or
               (p) Borrower shall file, support or fail to oppose a motion
seeking, or the Bankruptcy Court shall enter, an order in the Case (i) approving
additional financing under Section 364(c) or (d) of the Bankruptcy Code not
otherwise permitted pursuant to this Agreement, (ii) granting any lien (other
than liens permitted the Bankruptcy Orders) upon or affecting any Collateral
which are pari passu or senior to the liens on the Collateral in favor of
Lender, (iii) granting any claim priority senior to or pari passu with the
claims of Lender under the Loan Documents (other than to the extent permitted
pursuant to the terms of the Bankruptcy

-24-



--------------------------------------------------------------------------------



 



Orders) or any other claim having priority over any or all administrative
expenses of the kind specified in Section 503(b) or Section 507(b) of the
Bankruptcy Code, or (iv) granting any other relief that is adverse to Lender’s
interests under any Loan Document or its rights and remedies hereunder or their
interest in the Collateral; or
               (q) the Official Creditors’ Committee or any party in interest
shall commence a suit, action or contested matter against Lender, the Existing
Lenders or affecting the Collateral, or joins or actively supports a suit,
action or contested matter against Lender, the Existing Lenders or that affects
the Collateral, that sets forth (a) a claim in excess of $50,000, (b) a claim or
legal or equitable remedy which seeks reduction, setoff, subordination or any
recharacterization of the claim or lien of Lender or the Existing Lenders; or
(c) a claim that could reasonably be expected to have a Material Adverse Effect
or could reasonably be expected to have a material adverse effect on the rights
and remedies of Lender under any Loan Documents, the Strategic Alliance
Agreement, the rights and remedies of the Existing Lenders under any Existing
Agreement or the collectability of all or any portion of the Obligations or the
Existing Indebtedness, or Borrower or any officer or employee of Borrower
commences any such suit, action or contested matter, or joins with or actively
supports any Official Creditors’ Committee or any other party in interest in the
Case in respect of any such suit, action or contested matter; or
               (r) the entry of an order in the Case confirming a plan of
reorganization or a plan of liquidation that does not contain a provision for
termination of all Loan commitments under this Agreement and repayment in full
of the Obligations under this Agreement and the Existing Indebtedness (with
respect to the Existing Indebtedness, subject to such terms as may be agreed
upon by Borrower and Lender in the Strategic Alliance Agreement) on or before
the effective date of such plan; or
               (s) the Final Order is not entered prior to the expiration of the
Interim Order and, in any event, within 30 days following the Interim Order
Entry Date; or
               (t) other than payments permitted pursuant to this Agreement, the
Interim Order or the Final Order, as applicable, Borrower shall make any payment
(whether by way of adequate protection or otherwise) of principal or interest or
otherwise on account of any Indebtedness incurred prior to the Petition Date
other than to Lender; or
               (u) the payment of, or application for authority to pay, any
prepetition claim without Lender’s prior written consent or pursuant to an order
of the Bankruptcy Court after notice and a hearing unless otherwise permitted
under this Agreement; or
               (v) the allowance of any claim or claims under Section 506(c) of
the Bankruptcy Code against or with respect to any Collateral other than the
Carve-Out; or
               (w) the material breach by Borrower of the Strategic Alliance
Agreement; or
               (x) any attempt by Borrower to assign, or the assignment of,
Borrower’s rights and obligations under the Strategic Alliance Agreement to a
third party without Lender’s prior written consent; or

-25-



--------------------------------------------------------------------------------



 



               (y) absent the prior written consent of Lender, entry by the
Bankruptcy Court of an order under Section 363 or 365 of the Bankruptcy Code
authorizing or approving the sale or assignment of a material portion of
Borrower’s assets, or procedures in respect thereof, or Borrower shall seek,
support, or fail to contest in good faith, the entry of such an order in the
Case; or
               (z) the entry of an order in the Case avoiding or requiring
repayment of any portion of the payments made on account of the Obligations
owing under this Agreement;
          8.2 Exercise of Rights. Upon the occurrence of an Event of Default,
Lender shall have the right to exercise its rights and remedies under Section 9
of this Agreement or as contained elsewhere in the Loan Documents upon three
(3) Business Days’ written notice to Borrower, the U.S. Trustee and any
statutory committee appointed in the Case, all without requirement for further
order of the Bankruptcy Court or obtaining relief from the automatic stay
imposed by Section 362(a) of the Bankruptcy Code, but subject to any additional
requirement for the giving of notice by the terms of the Interim Order or the
Final Order. Further, such automatic stay shall not limit the right of Lender to
take such steps as it determines in its discretion are necessary or desirable to
perfect any of the DIP Liens even absent an Event of Default under the Loan
Documents.
SECTION 9
LENDER’S RIGHTS AND REMEDIES
          9.1 Rights and Remedies. In every such Event of Default and at any
time thereafter during the continuance of such Event of Default, and without
further order of or application to the Bankruptcy Court, Lender may, upon three
(3) Business Days notice to Borrower, exercise all its rights and remedies under
this Agreement, the Loan Documents and applicable law, including but not limited
to, taking one or more of the following actions, at the same or different times:
               (a) Declare all Obligations (including fees and Lender Expenses),
whether evidenced by this Agreement, by any other Loan Document, or otherwise,
immediately due and payable;
               (b) Cease advancing money or extending credit to or for the
benefit of Borrower under this Agreement, under any of the Loan Documents, or
under any other agreement between Borrower and Lender;
               (c) Terminate this Agreement and any of the other Loan Documents
as to any future liability or obligation of Lender, but without affecting
Lender’s rights and security interests in the Collateral and without diminishing
the Obligations;
               (d) Settle or adjust disputes and claims directly with account
debtors for amounts and upon terms which Lender considers advisable, and in such
cases, Lender will credit Borrower’s loan account with only the net amounts
received by Lender in payment of such disputed Accounts after deducting all
Lender Expenses incurred or expended in connection therewith;

-26-



--------------------------------------------------------------------------------



 



               (e) Make such payments and do such acts as Lender considers
necessary or reasonable to protect the Collateral or Lender’s security interests
in the Collateral. Borrower agrees to assemble the Collateral if Lender so
requires (including originals and copies of all books, records, correspondence,
files and other documentation regarding Borrower’s Intellectual Property), and
to make the Collateral available to Lender as Lender may designate. Borrower
authorizes Lender to enter the premises where the Collateral is located, to take
and maintain possession of the Collateral, or any part of it, and to pay,
purchase, contest, or compromise any encumbrance, charge or lien that in
Lender’s determination appears to be prior or superior to its security interests
and to pay all expenses incurred in connection therewith;
               (f) Without constituting a retention of any Collateral in
satisfaction of an obligation (within the meaning of the UCC), set off and apply
to the Obligations any and all (i) balances and deposits of Borrower held by
Lender, or (ii) Indebtedness at any time owing to or for the credit or the
account of Borrower held by Lender;
               (g) Ship, reclaim, recover, store, finish, maintain, repair,
prepare for sale or other disposition, the Collateral;
               (h) Apply to the Bankruptcy Court upon proper notice for one or
more of the following forms of relief: (i) appointment of an examiner for
Borrower; (ii) appointment of a Chapter 11 trustee for Borrower;
(iii) conversion of the Case to a case under Chapter 7 of the Bankruptcy Code;
or (iv) dismissal of the Case. Nothing in this paragraph shall limit the right
of Lender to apply to the Bankruptcy Court for such other or further relief as
may be justified and appropriate, and nothing in this paragraph shall limit the
other rights and remedies of Lender provided for elsewhere in this Agreement or
in any other Loan Document;
               (i) Sell, license or otherwise dispose of the Collateral
(including Borrower’s Intellectual Property) at either a public or private sale,
or both, by way of one or more contracts or transactions, for cash or on terms,
in such manner and at such places as Lender determines is commercially
reasonable;
               (j) Lender may credit bid pursuant to Section 363(k) of the
Bankruptcy Code an aggregate amount up to its Existing Indebtedness and all
Obligations owed to it under this Agreement and purchase at any sale any assets
securing such Existing Indebtedness and Obligations, respectively;
               (k) Any deficiency that exists after disposition of the
Collateral will be paid immediately by Borrower. Any excess will be returned to
Borrower;
               (l) Make a request and cause Borrower to assign and/or transfer
to Lender such FDA clearance or standing as registrant, petitioner and/or
applicant and/or other status as Borrower may obtain for the OVA-1 test; and
               (m) In addition to the foregoing rights in this Section 9.1,
Lender shall have all other rights and remedies available to it under the UCC or
otherwise at law or in equity or pursuant to any other Loan Documents.

-27-



--------------------------------------------------------------------------------



 



          9.2 Remedies Cumulative. Lender’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be cumulative.
Lender shall have all other rights and remedies not inconsistent herewith as
provided under the Bankruptcy Order(s), the Bankruptcy Code, the UCC, by law, or
in equity. No exercise by Lender of one right or remedy shall be deemed an
election, and no waiver by Lender of any Event of Default shall be deemed a
continuing waiver. No delay by Lender shall constitute a waiver, election or
acquiescence by it.
SECTION 10
TAXES AND EXPENSES
          If Borrower fails to pay any monies (whether taxes, rents,
assessments, insurance premiums, or otherwise) due to third Persons, or fails to
make any deposits or furnish any required proof of payment or deposit, to the
extent required under the terms of this Agreement and permitted by the
Bankruptcy Code, then, to the extent that Lender determines that such failure by
Borrower could have a material adverse effect on Lender’s interests in the
Collateral, in its discretion and without prior notice to Borrower, Lender may
do any or all of the following: (a) make payment of the same or any part
thereof; (b) set up such reserves in Borrower’s loan account as Lender deems
necessary to protect Lender from the exposure created by such failure; or
(c) obtain and maintain insurance policies of the type described in Section 6.6,
and take any action with respect to such policies as Lender deems prudent. Any
such amounts paid by Lender shall constitute Lender Expenses. Any such payments
made by Lender shall not constitute an agreement by Lender to make similar
payments in the future or a waiver by Lender of any Event of Default under this
Agreement. Lender need not inquire as to, or contest the validity of, any such
expense, tax, security interest, encumbrance, or lien and the receipt of the
usual official notice for the payment thereof shall be conclusive evidence that
the same was validly due and owing.
SECTION 11
WAIVERS; INDEMNIFICATION
          11.1 Demand; Protest; etc. Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees at any time held by Lender on which Borrower may in any way be
liable.
          11.2 Lender’s Liability for Collateral. Lender shall not in any way or
manner be liable or responsible for: (a) the safekeeping of the Collateral;
(b) any loss or damage thereto occurring or arising in any manner or fashion
from any cause; (c) any diminution in the value thereof; or (d) any act or
default of any carrier, warehouseman, bailee, forwarding agency, or other
Person. All risk of loss, damage, or destruction of the Collateral shall be
borne by Borrower.
          11.3 Indemnification. Borrower agrees to defend, indemnify, save, and
hold Lender and its agents harmless against: (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other Person arising out of
or relating to the transactions

-28-



--------------------------------------------------------------------------------



 



contemplated by this Agreement or any other Loan Document, and (b) all losses
(including attorneys fees and disbursements) in any way suffered, incurred, or
paid by Lender as a result of or in any way arising out of, following, or
consequential to the transactions contemplated by this Agreement or any other
Loan Document, except, in any such case, to the extent that the same arises from
the gross negligence or willful misconduct of Lender or its officers, agents, or
employees. This provision shall survive the termination of this Agreement.
SECTION 12
NOTICES
          Unless otherwise provided in this Agreement, all notices or demands by
any party relating to this Agreement or any other Loan Document shall be in
writing and shall be personally delivered or sent by registered or certified
mail, postage prepaid, return receipt requested, telefacsimile, or nationally
recognized overnight courier to Borrower or to Lender, as the case may be, at
its address set forth below:

  If to Borrower:            Vermillion, Inc.
47350 Fremont Blvd.
Fremont, CA 94538
Attn: Gail Page
Fax: (510) 226-2801     with a copy to:    Robert Claassen, Esq.
Paul, Hastings, Janofsky & Walker, LLP
1117 S. California Avenue
Palo Alto, CA 94304
Fax: (650) 320-1984     If to Lender:    Quest Diagnostics Incorporated
3 Giralda Farms
Madison, NJ 07940
Attn: General Counsel
Fax: (973) 520-2143     with a copy to:    Maria P. Sendra, Esq.
Baker & McKenzie LLP
12544 High Bluff Drive, 3rd Floor
San Diego, CA 92130
Fax: (858) 259-8290         and

-29-



--------------------------------------------------------------------------------



 



                 Christine E. Baur, Esq.
Law Office of Christine E. Baur
4653 Carmel Mountain Road, Suite 308 #332
San Diego, CA 92130
Fax: (858) 876-9480

          The parties hereto may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other. Borrower acknowledges and agrees that notices sent by Lender in
connection with the exercise of enforcement rights against Collateral under the
provisions of the UCC shall be deemed sent when deposited in the mail or
personally delivered, or, where permitted by law, transmitted by telefacsimile
or any other method set forth above.
SECTION 13
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE.
          THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE
BANKRUPTCY COURT SITTING WITHOUT A JURY. BORROWER AND LENDER WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 13. SERVICE OF PROCESS IN
ANY SUCH ACTION MAY BE MADE BY DELIVERY THEREOF IN ACCORDANCE WITH SECTION 12.
SECTION 14
GENERAL PROVISIONS
          14.1 Effectiveness. Subject to entry of the Interim Order and the
Final Order, as applicable, this Agreement shall be binding and deemed effective
when executed by Borrower and accepted and executed by Lender.
          14.2 Successors and Assigns. This Agreement shall bind and inure to
the benefit of the respective successors and assigns of each of the parties;
provided, however, that Borrower may not assign this Agreement or any rights or
duties hereunder without Lender’s prior written consent and any prohibited
assignment shall be absolutely void. No consent to an assignment by Lender shall
release Borrower from its Obligations. Lender may assign this Agreement and its
rights and duties hereunder with the consent of the Borrower (such consent not
to be unreasonably withheld or delayed). In connection with any such assignment,
Lender may disclose all documents and information which Lender now or hereafter
may have relating to Borrower or Borrower’s business, subject to a
confidentiality agreement in form and substance reasonably satisfactory to
Borrower. To the extent that Lender assigns its rights and obligations

-30-



--------------------------------------------------------------------------------



 



hereunder to a third Person, Borrower shall not be relieved of any liability
under this Agreement as a result of such assignment or delegation.
          14.3 Section Headings. Headings and numbers have been set forth herein
for convenience only. Unless the contrary is compelled by the context,
everything contained in each section applies equally to this entire Agreement.
          14.4 Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against Lender or Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of all parties hereto.
          14.5 Good Faith. Each of the parties hereto agrees that it will
exercise its rights and remedies hereunder, and perform each of its obligations
hereunder, in a commercially reasonable manner and in good faith.
          14.6 Severability of Provisions. Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.
          14.7 Amendments, etc. No modification, amendment or waiver of any
provision of this Agreement or the other Loan Documents, and no consent to any
departure by Borrower, shall in any event be effective unless the same shall be
in writing and signed by Lender, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice to or demand on Borrower shall entitle Borrower to any other or further
notice or demand in the same, similar or other circumstances. No amendment to
this Agreement shall be effective against Borrower unless signed by Borrower.
          14.8 Confidentiality. Lender agrees to keep any information delivered
or made available by Borrower to it confidential from anyone other than persons
employed or retained by Lender who are or are expected to become engaged in
evaluating, approving, structuring or administering the Loans; provided, that
nothing herein shall prevent Lender from disclosing such information (i) to any
of its affiliates, provided such affiliate agrees to keep such information
confidential to the same extent required by Lender hereunder, (ii) upon the
order of any court or administrative agency, (iii) upon the request or demand of
any regulatory agency or authority, (iv) which has been publicly disclosed other
than as a result of a disclosure by Lender or its affiliates which is not
permitted by this Agreement, (v) in connection with any litigation to which
Lender or its affiliates be a party to the extent reasonably required, (vi) to
the extent reasonably required in connection with the exercise of any remedy
hereunder, and (vii) to Lender’s legal counsel and independent auditors. Lender
shall use reasonable efforts to notify Borrower of any required disclosure under
clauses (ii) and (v) of this Section.
          14.9 Counterparts; Telefacsimile Execution. This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement. Delivery of an executed

-31-



--------------------------------------------------------------------------------



 



counterpart of this Agreement by telefacsimile shall be equally as effective as
delivery of a manually executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telefacsimile also shall
deliver a manually executed counterpart of this Agreement but the failure to
deliver a manually executed counterpart shall not affect the validity,
enforceability and binding effect of this Agreement.
          14.10 Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by Borrower or the transfer of any property by
Borrower to Lender should for any reason subsequently be declared to be void or
voidable under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, and other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Lender is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys fees of Lender
related thereto, the liability of Borrower automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had
never been made.
          14.11 Integration. This Agreement, together with the other Loan
Documents, if any, reflects the entire understanding of the parties with respect
to the transactions contemplated hereby and shall not be contradicted or
qualified by any other agreement, oral or written, whether before or after the
date hereof.
[Signature Page Follows]

-32-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of parties hereto has caused this Agreement
to be executed as of the date set forth in the introductory paragraph of this
Agreement.

            LENDER

Quest Diagnostics Incorporated
      By:   /s/ Dermot Shorten         Name:   Dermot Shorten        Title:  
VP, Office of the Chairman 

      BORROWER

Vermillion, Inc.
      By:   /s/ Gail S. Page         Name:   Gail S. Page        Title:  
Executive Director     

-33-